             Case 2:20-cv-02654-GJP Document 5 Filed 06/16/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISHMAEL ALI BURK,                          :
    Plaintiff,                             :
                                           :
        v.                                 :      CIVIL ACTION NO. 20-CV-2654
                                           :
REV JOSEPH LOGRIP, et al.                  :
     Defendants.                           :

                                          ORDER

        AND NOW, this 16th day of June, 2020,upon consideration of Ishmael Ali Burk s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and pro se Complaint (ECF No. 1), it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.      Ishmail Ali Burk, #NH-0208, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court directs the Superintendent of SCI-Smithfield or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Burk s inmate account; or (b) the a erage monthl balance in Burk s inmate account for

the six-month period immediately preceding the filing of this case. The Superintendent

or other appropriate official shall calculate, collect, and forward the initial payment

assessed pursuant to this Order to the Court with a reference to the docket number for

this case. In each succeeding month when the amount in Burk s inmate trust fund

account exceeds $10.00, the Superintendent or other appropriate official shall forward

pa ments to the Clerk of Court equaling 20% of the preceding month s income credited
            Case 2:20-cv-02654-GJP Document 5 Filed 06/16/20 Page 2 of 2




to Burk s inmate account until the fees are paid. Each pa ment shall refer to the

docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Smithfield.

       4.      The Complaint is DEEMED filed.

       5.      Burk s federal law claims are DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in

the Court s Memorandum. Burk s state la       claims are DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

       6.      The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:


                                           /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
